Title: To Alexander Hamilton from Charles Lee, 20 June 1790
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 20th. June 1790.
Sir!
Within the last ten days a process was served on Captain William Simpson of the Brig Ranger on account of the Penalty for a false entry of his Cargo 70 pairs of Cotton Stockings having been omitted. By the laws of Virginia special bail is not required in cases of prosecutions for penalties except in certain instances where the same is demanded by the Acts of Assembly. The Laws of the Congress do not expressly require bail to be given in prosecutions for penalties and thus Captain Simpson has not been ruled to bail. This is a serious defect in the Laws of Congress concerning the revenue.
The difficulty of getting process in time and of obtaining evidence at the Trial in such a District as Virginia, added to the former defect will prevent the Laws being duly enforced.
I have the honor to be, Sir!   Your most Obedt. Servant
Charles Lee, Collectorat Alexandria,
 